There was no default in answering. Plaintiff waived its objections to the untimeliness of defendants’ answer by serving a reply to the counterclaims after rejecting the late answer and moving for a default judgment (cf. Oparaji v Duran, 18 AD3d 725 [2005]). In view of the foregoing, whether defendant demonstrated the grounds required for vacatur of a default and the other issues arising from the subsequent chain of events are academic. Concur — Mazzarelli, J.P, Saxe, Acosta, DeGrasse and Manzanet-Daniels, JJ.